           Case 1:16-vv-01700-UNJ Document 43 Filed 10/18/18 Page 1 of 3




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1700V
                                     Filed: August 3, 2018
                                        UNPUBLISHED


    THOMAS CASEY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Lynn Elizabeth Ricciardella, U.S. Department of Justice, Washington, DC, for
respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On December 28, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (“flu”) vaccination on
November 21, 2015, and thereafter suffered a shoulder injury. Petition at 1, 2. On
November 27, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the respondent’s proffer. (ECF No. 33).




1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
             Case 1:16-vv-01700-UNJ Document 43 Filed 10/18/18 Page 2 of 3



       On May 7, 2018, petitioner filed an unopposed motion for attorneys’ fees and
costs. (ECF No. 39). 3 Petitioner requests attorneys’ fees in the amount of $12,190.10
and attorneys’ costs in the amount of $814.59. Id. at 1-2. In compliance with General
Order #9, petitioner filed a signed statement indicating that petitioner incurred no out-of-
pocket expenses. Id. at 2. Thus, the total amount requested is $13,004.69.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reasons listed below.

       The undersigned finds it necessary to reduce the hourly rate of Petitioner’s
counsel Ms. Strait. Petitioner’s counsel billed at a rate of $300.00 for 2016 and $320.00
for 2017, and $322.00 for 2018. The rate of $300 per hour has been previously awarded
to Ms. Strait for work performed in 2016. The undersigned finds the rate of $322.00 for
work performed in 2018 reasonable. However, as is consistent with other cases in this
program, Ms. Strait’s rate is reduced to $307.00 per hour for work performed in 2017. 4
This results in a reduction of $247.00.

       Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the
attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of
Health & Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr.
Jan. 24, 2014). “[B]illing for clerical and other secretarial work is not permitted in the
Vaccine Program.” Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at
387). A total of 1.80 hours 5 was billed by paralegals and attorneys on tasks considered
administrative including, opening files, organizing documents, and sending
correspondence. For these reasons I will reduce the attorney’s fees request in the
amount of $246.00. 6

          The full amount of attorney costs requested, $814.59, is awarded.




3 The motion was filed as an unopposed motion and specifically states that respondent has no objection
to petitioner’s request. (ECF No. 39 at 2).
4
 The undersigned addressed Ms. Strait’s rate for work performed in 2017 and found $307 was an
appropriate hourly rate. Russell v. Sec’y of Health & Human Servs., No. 16-1091V at 8 (Fed. Cl. Spec.
Mstr. July 17, 2018).

5 Examples of these entries include: July 25, 2016 (0.10 hrs) “Send out correspondence regarding
records to CVS” and December 29, 2016 (0.10 hrs) “Compile package and mail damages packet,
authorization, affidavit and petition to client.” These entries are merely examples and are not exhaustive.
6   This amount consists of 1.5 hours at $135 per hour and 0.30 hours at $145 per hour.
                                                     2
           Case 1:16-vv-01700-UNJ Document 43 Filed 10/18/18 Page 3 of 3



       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

      Accordingly, the undersigned awards the total of $12,511.69 7 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Danielle A. Strait. Petitioner requests payment be forwarded to Maglio
Christopher & Toale, PA, 701 5th Ave., Suite 3505, Seattle, WA 98104.

        The clerk of the court shall enter judgment in accordance herewith. 8



IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




7 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

8 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      3
